Citation Nr: 1015312	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  08-27 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Propriety of reduction of the Veteran's service-connected 
disability compensation to one half of the 10 percent rate 
due to incarceration, effective from May [redacted], 2001.

(The issue of entitlement to waiver of recovery of an 
overpayment of compensation benefits is the subject of a 
separate decision of the Board.)


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty from August 1990 to 
September 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision from 
the Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  The Veteran is in receipt of service connection for the 
residuals of stress fracture of the right shin; evaluated as 
10 percent disabling.

2.  The Veteran has been incarcerated in a state prison 
system for conviction of a felony since March [redacted], 2001.


CONCLUSION OF LAW

The reduction of the Veteran's disability compensation to one 
half of the benefits for a ten percent evaluation, effective 
May [redacted], 2001, due to incarceration for a felony conviction, 
was proper.  38 U.S.C.A. §§ 5107, 5313 (West 2002); 38 C.F.R. 
§§ 3.103, 3.665 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).

In the instant appeal there is no dispute as to the relevant 
facts and the law is controlling.  Because the law, and not 
the evidence, is dispositive of this claim, the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  
Furthermore, the issue here does not arise from the receipt 
of a "substantially complete application" from the Veteran 
under 38 U.S.C.A. § 5103(a), but rather, arises by action of 
law under 38 U.S.C.A. § 5313, which requires a reduction of 
benefits for certain incarcerated veterans.  Thus, the VCAA 
is not applicable to this appeal, and further discussion of 
compliance with the VCAA is not required.

As there is no information or evidence which might be 
developed which could change the operation of the statute, 
and only legal issues are involved, VA has no obligation 
under the VCAA, or regulations implementing the VCAA, to 
assist the veteran to develop evidence in this matter.  Smith 
v. Gober, 14 Vet. App. 227, 231-32 (2000) (VA's duty to 
assist under the VCAA is not applicable to a matter of 
statutory interpretation).

However, 38 C.F.R. § 3.665(a) requires VA to notify the 
Veteran that his benefits are subject to reduction due to his 
incarceration, of the rights of the person's dependents to an 
apportionment while the person is incarcerated, and the 
conditions under which payments to the person may be resumed 
upon release from incarceration.  VA letters issued in June 
2005 and August 2006 clearly provided this information.

According to 38 C.F.R. § 3.103(b)(2), no award of 
compensation shall be reduced or otherwise adversely affected 
unless the beneficiary has been notified of such adverse 
action and has been provided a period of 60 days in which to 
submit evidence for the purpose of showing that the adverse 
action should not be taken.  The RO issued a letter in June 
2005 which informed the Veteran of a proposal to reduce his 
disability compensation due to his incarceration.  He was 
informed that he had 60 days in which to submit evidence or 
contentions regarding this matter.  This letter also provided 
the Veteran with a VA form that informed him of his appellate 
rights, to include a hearing before VA.  Based on this 
evidence, VA has met the requirements for notification under 
38 C.F.R. § 3.103.
II.  Analysis

The provisions of 38 U.S.C.A. § 5313 and the implementing 
regulation, 38 C.F.R. § 3.665, create a limitation on payment 
of compensation to persons incarcerated for conviction of a 
felony.  The law provides, in relevant part, that any person 
entitled to compensation who is incarcerated in a state penal 
institution for a period in excess of sixty days for 
conviction of a felony shall not be paid such compensation 
for the period beginning on the sixty-first day of such 
incarceration and ending on the day such incarceration ends.  
In the case of a veteran with service-connected disability 
rated at less than 20 percent, he shall receive one half the 
rate of compensation under 38 U.S.C.A. § 1114(a).

A VA Form 21-4193, Notice to Department of Veterans Affairs 
of Veteran or Beneficiary Incarcerated in Penal Institution, 
received in July 2005, confirmed that the Veteran was 
convicted of felony murder, condemned to death, and 
incarcerated at a California state penal institution 
beginning on March [redacted], 2001.  At the time of the Veteran's 
incarceration, service connection was in effect for the 
residuals of stress fracture of the right shin; evaluated as 
10 percent disabling. 

The RO reduced the Veteran's benefits to one half of the 10 
percent rate effective on May [redacted], 2001, which is the 61st day 
after his incarceration began.

The Veteran does not dispute that his circumstances met the 
criteria set by 38 U.S.C.A. § 5313 for application of the 
requirement of reduction of his disability compensations 
benefits.  The provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable, since the facts are not 
in controversy.

The law is dispositive, and VA is not authorized to disregard 
that statute.  VA may not continue to pay the Veteran 
benefits in excess of one half of the 10 percent rate.  The 
reduction in the Veteran's compensation benefits to one half 
of the 10 percent rate, based on his incarceration for a 
felony, was proper, and the Veteran's appeal must be denied.


ORDER

The Veteran's compensation for a service connected disability 
was properly reduced to one half of the 10 percent rate due 
to incarceration, effective from May [redacted], 2001; his appeal is 
denied.



____________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


